IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-15-00279-CR

RONALD PAUL JACKSON, JR.,
                                                                       Appellant
v.

THE STATE OF TEXAS,
                                                                       Appellee



                                From the 77th District Court
                                 Limestone County, Texas
                                  Trial Court No. 13207-A


                               MEMORANDUM OPINION


        Appellant, Ronald Paul Jackson Jr., has filed a first amended motion requesting

the dismissal of this appeal. See TEX. R. APP. P. 42.2(a). We have not issued a decision in

the appeal, and appellant and his attorney have personally signed the motion. See id.

Accordingly, we grant the motion and hereby dismiss appellant’s appeal.1



        1We previously abated this appeal so that appellant’s counsel could obtain appellant’s signature
on the motion to dismiss. Given that appellant has signed the first amended motion to dismiss, we reinstate
the appeal so that it can be dismissed in accordance with appellant’s wishes. We also dismiss all other
pending motions in this proceeding as moot.
                                             AL SCOGGINS
                                             Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed April 28, 2016
Do not publish
[CR25]




Jackson, Jr. v. State                                      Page 2